 MUELLER BRASS CO.Mueller Brass Co.,a Subsidiaryof U VIndustries, Inc.and United Steelworkers of America,AFL-CIO-CLC. Case 26-CA-4495June 28, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn March 28, 1973, Administrative Law JudgeFannie M. Boyls issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Mueller Brass Co., a Subsid-iary of U VIndustries,Inc., Fulton,Mississippi, itsofficers,agents,successors,and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEFANNIEM. BOYLS,Administrative Law Judge: This case,initiated by a charge and amended charges filed on Septem-ber 18 and 27 and November 1, 1972, and a complaintissued on November I, 1972, was tried before me in Tupelo,Mississippi, on January 3, 4, and 5, 1973. In issue is whetherRespondent's suspension on September 12 and discharge onSeptember 22, 1972, of employee George Blanton and itsdischarge of employee Franklin D. Hamilton on September18, 1972, were in violation of Section 8(a)(3) and (1) of theAct and whether Respondent, by certain coercive interroga-tions and threats to employees, independently violated Sec-tion 8(a)(1) of the Act. Subsequent to the hearing briefs werefiled by the General Counsel and by counsel for Respon-dent)1 In attachments to their briefs both the General Counsel and Respondent617Upon the entire record in this case, my observation of thedemeanor of the witnesses, and after a careful considerationof the briefs, I make the following:FINDINGS OF FACTIJURISDICTIONALFINDINGSRespondent is a corporation engaged at Fulton,Missis-sippi, in the manufacture of copper tubing.During the 12months preceding the issuance of the complaint Respon-dent,in the courseand conductof its business,sold andshipped goods valued in excess of $50,000 directly to pointslocated outside the State of Mississippi and, during the sameperiod,it received goods, products,and materials valued inexcess of$50,000 directly from points outside the State ofMississippi.On the basis of these admitted facts,I find thatRespondent is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC, hereincalled the Union, is a labor organization within themeaningof Section 2(5) of the Act.IIITHEUNFAIR LABOR PRACTICES ALLEGEDA. Background Relevant to the AllegedSection 8(a)(3) ViolationsRespondent started constructing its Fulton, Mississippi,plant in 1969 but did not start productionuntil1971. Itemployes about 400 employees. During 1971 the Unionsought to organize Respondent's employees but lost a repre-sentationelection conducted on September 27, 1971 (Case26-RC-4079). The Union, however, renewed its organiza-tional attempts in the summer of 1972 and held a unionmeeting for the employees in July, in August, and on Sep-tember 12.PlantManager Charles Lymburner, who had the finalauthority to decide for Respondent whether an employeeshould be discharged, conceded that he made no secret ofthe fact that he did not believe Respondent's employeesneeded a union and that Respondent did not want a unionat the plant. Industrial Relations Manager Farris Gregory,as demonstrated in sectionD, infra,went even further andmade coercive threats and statements to dissuade employ-ees from supporting the Union.It is in the light of this background that Respondent'salleged discriminatory treatment of employees GeorgeBlanton and Franklin D. Hamilton will be considered.B. The Suspension and Dischargeof GeorgeBlantonRespondent contends that it suspended employee Blan-ton on September12, 1972,and thereafter discharged himhave made motions to correct the transcript of the record in a number ofrespectsThese motions, being unopposed, and appearing appropriate, arehereby granted204 NLRB No. 105 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDon September 22 because he had violated its no-solicitationrule and because of Blanton's conduct following the suspen-sion.The no-solicitation rule alleged to have been violatedisNo.17 in a list of 42 rules contained in a rule bookdistributed to the employees.It reads as follows:No employee shall solicit or promote subscriptions,pledges,memberships or other types of support for anydrives,campaigns, causes or organizations on companypropertyduring working time without express writtenpermissionfrom the Company.2Prior to the purported application of this rule to Blanton,no one had ever made any written request to General Fore-man Paul Stamper for permission to solicit for anything andno one had ever been discharged for violating the no-solici-tation rule.Foreman Gray himself had taken up a collectionfor flowers from employees as they were working but thiswas apparently on instructions from Stamper.Other em-ployees had sold and delivered cigarettes and knives shapedlike a penguin to a fellow employee at his work stationduring working hours,but there is no evidence that anymanagement representative observed this conduct.Blanton worked on the 11 p.m. to 7 a.m. shift. At a unionmeeting which he and between 15 and 30 other employeesattended on the morning of September 12, it was decided tobring their union campaign into the open by wearing unionbuttons and other union insignia.Accordingly,when Blan-ton reported to the plant that night,he was wearing a unionbutton and a pocket holder containing two pencils and aclip displaying the name of the Union.According to Blanton,after checking in about 10:45 p.m.at the west end timeclock,he went to the coffee vendingmachine about 30 or 40 feetaway.While he was in thevending machine area,employeeRandyReich came byand, observing Blanton's union button,asked where he gotit.'Blanton replied that he had received it at a union meet-ing and asked if Reich wanted one. Reich said "yeah" andBlanton gave him a button.As Blanton handed Reich thebutton,he saw another employee,Roy Rogers,start up astairway leading to the men's room and waved at Rogers.After taking the button,Reich went eastward toward thecontrol panel in the press area,about 100 or 150 feet away,where he,Blanton,and other employees under the supervi-sion of Extrusion Department ForemanLarryGray regu-larlymeet to await their work assignments.Blantonfollowed Reich to the area about a minute later, arrivingthere between 10:55 and 11 p.m.Blanton further testified that while waiting for his workassignment,he noticedthatReich was not wearing hisunion button and asked Reich where his button was. Reichthen held it out in his hand and showed it to Blanton.Blanton remarked that no one could see it if Reich did notwear it.Reich,nevertheless,put the button back in his pock-2 In a prefatorystatement to the rules, it is stated*It is sincerely hoped that these rules will be sufficient to alert allemploy-ees as to the conduct expected and that the exercise of self-discipline onthe partof employeeswill preventany necessity for disciplinaryactionsAny employeewho fails to maintain,at all times,proper standards ofconduct or who violatesany ofthe following rules shall subject himselfto disciplinaryaction including discharge3Reich's name is variously spelled Rich,Wright, orReich throughout thetranscript of the record In accordance with Respondent's motion,the tran-script has been orderedcorrectedto reflectthe correctspelling, Reichet. Soon thereafter General Foreman Gray arrived and toldReich, the group leader, and the other employees awaitingtheirassignmentthat they would be pulling tubes from theNo. I block that day. Blanton did not hear Gray say any-thing elseto Reich. With Reich apparently in the lead thegroup of employees under him started towards the No. 1block. Blanton paused to ask Grey for some gloves and asGray handed out gloves he told Blanton that he thoughtGeneral Foreman Paul Stamper wanted to see him in theoffice.According to Blanton, he passed Reich on the way to theoffice and when Reich asked where he was going, Blantonmerely replied that he was going to the office .4 Blantonwaited alone in the office for 10 or 15 minutes before Stamp-er arrived.' Stamper read Respondent's no-solicitation rulefrom the rule book and informed Blanton that ForemanGray had reported that Blanton had been soliciting on com-pany time in a work area, that Gray had two witnesses tothe incident, and that Blanton was being suspended. Blan-ton denied the accusation and stated that he had givenReich the button in the vending machine area before workand that Reich would confirm Blanton's account. Stamperreplied that he would have Foreman Gray talk to Reich andReich and Gray were then called into an adjoining office totalkwith Stamper. Stamper returned to his office whereBlanton was still waiting and told Blanton that Reich agreedwith Blanton's story but that he had to accept Gray's wordbecause Gray was his foreman. Stamper then told Blantonto punch his timecard and go home.Before leaving the office, Blanton told Stamper that Fore-man Gray was "a damn liar." He then sought out Gray buton the way stopped to inform Reich of his suspension andto inquireabout what Reich had told Gray and Stamper.Reich informed Blanton that he had told Stamper and Graywhere he had received his button but that they had tried tomake him out a liar. On the way Blanton also told RoyRogers of his suspension for the alleged reason that he hadviolatedRespondent'sno-solicitationrule.When hereached Foreman Gray, he told the latter that he was a"damn liar" and stated that if Gray did not like what Blan-ton said, they could meet outside and settle the matter.6Blanton then returned to Stamper's office and told Stamperhe wanted to be fired rather than suspended. Stamper toldBlanton that the rule book would not permit him to fire4 James Roy Rogers testified, inconsistently with all the other testimony,that Blanton also stopped by his work station on thewayto the office andsaid that he was going"to the office for soliciting union literature." It isundisputed that Blanton was not told why he was being sent to the officeIbelieve that Rogers was confusing this account with what Blanton said tohim upon returningfrom the office5Gray and Stamper testified that Reich was in the office with Blanton untilGray instructed Reich to go to his work station For reasons hereinafterexplained I do not find it necessary to resolve this conflict in the testimony.The language attributed to Blantonby Gray atthis point was strongerand more offensive than that attributed by Blanton to himself EmployeeClarkwho witnessed the confrontation disagreedwith bothBlanton andGray in describing the offensive language purportedly used by Blanton.While I believe that Blanton, in his anger and frustration,did probably uselanguage unbecominga Sunday school teacher-which Blanton was-I donot find it necessary to decide the precise words he uttered According toGray, after Blanton invited him outside the plant, Gray told him he "didn'tthink it would accomplish anything by arguing about it" and requestedBlanton "to leave peaceably and go home."Gray then returned to his workarea. MUELLER BRASS CO.Blanton. He instructed Blanton to go home and assured himthat there would be a hearing on the matter. Blanton askedwhat would happen if he did not leave and Stamper repliedthat Blanton would be carried out by a guard. Blanton thenleft the plant in the company of a company supervisor.On the following Friday, September 15, Blanton returnedto the plant to pick up his paycheck and upon that occasionhad a long talk with Industrial Relations Manager FarrisGregory. Blanton asked how long his suspension was goingto last. Gregory replied that he did not know and that therewould have to be a hearing on the matter. Other mattersdiscussed at this conference are alleged in the complaint toconstitute unlawful interference with the employees' organi-zational rightsand are treatedinfra.On September 22 Gregory telephoned Blanton that Re-spondent had decided to terminate him. He advised Blantonthat he could come in and file charges on the followingMonday, September 25, if he wished. Blanton did not returnto the plant on Monday, however, because of his attendanceat funeral services for a neighbor. Several days or a weeklaterwhen Blanton came back to the plant to return hisuniform and equipment, Gregory informed him that a hear-ing on his discharge had been had the preceding Mondayand that the discharge decision was final.Foreman Gray's account of his part in the termination ofBlanton differs from that of Blanton in several respects. Hetestified that as he approached the control panel wheresome of the men were waiting for their work assignmentsand was about 20 feet away, he saw Blanton extend his handand give Reich something, then turn and walk around thetoolbox; that Reich then looked at his watch (which he dailysetsby Respondent's timeclock and which would not be offmore than 1 minute either way) and ascertained that it was11:02 p.m.; that Reich showed Gray the union pin, where-upon Gray asked if Blanton "had just handed" him the pinand Reich replied, "Yes." Reich did not say howlong agoor where Blanton gave him the pin. At the time he ap-proached Reich and Blanton, according to Gray, he "waspreparing to send the Block crew [Reich, Blanton, Dunlap,and Strode] to the Block area to start up their operation."He had not yet given them their workinstructions.Gray further testified, among other things, that after giv-ing out work instructions to Reich's four-man crew, he toldBlanton to report to General Foreman Stamper in the milloffice; that Gray then looked up Stamper and told himabout the incident; that Stamper asked if Gray had anywitnesses to the incident; that Gray named an employee,Bobby Reeves, as having been nearby; that at Stamper'ssuggestion, he then sought out Reeves and asked him if hehad seen Reich accept a pin from Blanton at the extrusionpress; and that Reeves had replied in the affirmative andadded that it "was after work time."According to Gray, when he later brought Reich to theforeman's office for further questioning about the incident,Reich told him and Stamper that he had received the buttonfrom Blanton at the west end locker room while he wasputting on his boots and denied having said that he receivedit at the extrusion press. Still later that night, according toGray, when he again questioned Reich about where he re-ceived the button, Reich said he received it at the west endclock. (The west end lockerroom, the west end timeclock,619and the west end vending machine area are in somewhatclose proximity to each other and are quite a distance fromthe press area and the mill and foreman's offices.)Neither Reich nor Reeves was called as a witness. Theonly employee called by Respondent who purported to wit-nessthe passing of the union button in the press area wasCharles Clark, a personal friend of General ForemanStamper. His job was to grease the manifold. He testifiedthat Respondent has no starting whistle to indicate a shiftstarting time but that he and other employees were "stand-ing around," just before starting work and waiting for theirwork instructions from Foreman Gray when hesaw Blan-ton tender Reich a union button. He did not, however, seeReich accept the button and did not hear what was said.Clark then turned and walked away, as he stated, becausehe "didn't want to get involved." Foreman Gray questionedClark about what he had observed and took a statementfrom him about September 23, after Blanton's discharge.The only employee called by the General Counsel purport-ing to witness the passing of the button from Blanton toReich in the vending machine area was James Roy Rogers,a member of the Union's organizing committee, who testi-fied in substantial corroboration of Blanton's testimony,that he had observed Blanton give Reich a union button asRogers was starting up the stairway to the west end rest-room. Rogers' testimony in some other respects does notjibe with that of Blanton.Other credibility issues arise out of slight inconsistenciesin the testimony of Blanton and Stamper as to preciselywhat was said during the interview in Stamper's office. Al-though, on the whole, I found Blanton a convincing witness,I shall not resolve the credibility issues arising from theseinconsistencies for I am convinced that, even accepting thetestimony of Respondent's witnesses as to the events lead-ing toBlanton's suspension, the suspension constituted anunlawful interference with his Section 7 rights and discrimi-nation against him within the meaning of Section 8(a)(3)and (1) of the Act.It has long been recognized, as the Supreme Court hasstated that "No restrictions may be placed on the employ-ees' right to discuss self-organization amongst themselvesunlessthe employer can demonstrate that a restriction isnecessary to maintain production or discipline." 7 This is inrecognition of the fact that the employees right to self-organization is a protected Section 7 right, but that theexercise of that right must be weighed against the employ-ers' exerciseof their unquestioned right to carry on theirbusiness without interference or interruption. In balancingthe rights of the employees against those of the employer,the Board and courts have made clear that normally "worktime is forwork" and that the employer, in the interest ofmaintaining production or discipline, may make and en-force no-solicitation rules designed to accomplish that pur-pose.8 Such rules may not, however, by their language or7N L.R B v The Babcock and Wilcox Company,351 U.S. 105, 113 (1956);Republic Aviation Corp v N L R B,324 U S. 793 (1945);N L.R.B. v. UnitedSteelworkers of America [Nutone, Inc & Avondale Mills],357 U S 357, 361-362, 1958e Peyton Packing Co,49 NLRB 828,The J L Hudson Company,198NLRB No 19 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication be so broad as to prohibit solicitation duringbreaks, lunch periods, or other nonworking time time evenwhen the employees are paid for such nonworking time .9 Topermit the application of a no-solicitation rule to such non-working time would serve no legitimate end of the employerand would unreasonably interfere with the exercise by em-ployees of their rights to self-organization.No attack has been made upon the wording ofRespondent's no-solicitation rule as promulgated and pub-lished and I do not find the rule to be invalid on its face.It is Respondent's application of the rule to the employeesduring the time when they are not supposed to be working-when they are standing around waiting for their work as-signments-which I find to be unlawful. The Board hasheretofore decided, with court approval, that an employermay not apply a no-solicitation rule, valid on its face, toforbid employees standing in line to clock out a fewminutesbefore quitting time, as was customary at the plant, fromsoliciting fellow employees in the line.Exide Alkaline Bat-tery Division of ESB, Inc. v. N.L.R.B.,423 F.2d 663 (C.A.4, 1970) enfg. 177 NLRB 778.At least two of the nine employees working under Fore-man Gray had duties which required them to take over andcontinue particular work which their counterparts on theprevious shift had been performing. Others, however, suchas Reich and his four-man crew of whichBlanton was amember, did not know where they would be working untilForeman Gray gave them their work instructions eachnight. They were expected to wait in the area where Grayallegedly saw Blanton pass a union button to Reich untilGray arrived and gave them their work instructions for thatshift.10 Since Blanton and Reich were not expected to andcould not have been working prior to receiving their workinstructions, the time, 11:02 p.m., when Gray says he sawsomething pass between them, cannot truly be regarded asworking time. Their situation would be analogous to andgoverned by the same principles applied in theExidecasewhere employees, a few minutes before quitting time, werestanding in line to clock out.It is accordingly found that Respondent, by applying itsno-solicitation rule to the time before the employees hadstarted working and while they were waiting for their workassignments, and suspending Blanton forengagingin unionsolicitation at that time, unlawfully interfered with the orga-nizationalrights of its employees and discriminated againstBlanton within the meaning of Section 8(a)(1) and (3) of theAct.Next to be decided is whether Respondent's discharge ofBlanton about 10 days after his suspension was in furtherviolation of Section 8(a)(3) and (1) of the Act. Blanton's9 N L R B.v.MonarchMachine Tool Co,210 F 2d 183, 187 (C.A 6, 1954),cert denied347 U.S. 967;N.L R Bv.EssexCorporation of California,245F 2d 589,593 (C.A 9, 1957)10All parties appear to assume that the mere passing of a union buttonfrom one employee to another would constitute solicitation of union mem-bership within the meaning of Respondent's rule 17and, for purposes of thiscase,I shall accept that interpretation.Arguably,moreover, the rule insofaras it forbids an employee to "promote" union membership on companyproperty during working time might be considered too broad, but since thevalidity ofthe rule on its face was not litigated,Imake no decision hereinon that questionsuspension was for an indefinite period pending an investi-gation by Respondent of its charge that he had violated itsno-solicitation rule. The decision to discharge him, accord-ing to Douglas Milander,Respondent'smanager of indus-trial relations at Port Huron,Michigan,was made afterMilander had talked to both Gray and Stamper and it wasbased upon three factors: (1)Respondent's belief that Blan-ton had violated its no-solicitation rule; (2)the fact thatBlanton had used vulgar language in calling Gray a liar andhad invited Gray outside the plant to settle their disputeafter Blanton had been suspended;and (3)Blanton's re-quest of General Foreman Stamper that he be fired ratherthanindefinitelysuspended.CharlesLymburner,Respondent's local plant manager,who reviewed withStamper the circumstances of Respondent's suspension andsubsequent discharge of Blanton,could have overruledMilander's discharge decision but did not choose to do so.Blanton's conduct following his unlawful suspension can-not be considered in isolation.He was obviously angry andemotionally upset over what he considered unjust and un-fair treatment.His emotional outburst against ForemanGray and his angry demand of General Foreman Stamperthat he be discharged rather than indefinitely suspended,though not to be condoned,was an understandable expres-sion of his frustration and anger under the circumstancesand did not,in my view,render him unfit to continue serv-ing as an employee.Since such conduct was triggered andprovoked by his unlawful suspension and also because thedecision to discharge him was admittedly based in partupon Respondent's belief that he had violated its no-solici-tation rule,the discharge, like the suspension,must be helda violation of Section 8(a)(3) and(1) of the Act.Blue JeansCorporation,170 NLRB 1425;N.L.R.B.v.M & B HeadwearCo., Inc.,349 F.2d 170, 174 (C.A.4, 1965).I am convinced,moreover,that but for Respondent's strong opposition tothe Union already mentioned,Respondent would not haveapplied its no-solicitation rule so broadly as to prohibit anemployee from transmitting a union button to a fellow em-ployee at a time when neither employee was supposed to beworking.C. The Termination of Franklin D. HamiltonHamilton was hired by Respondent on June 6, 1972, andwas terminated on September 18, 1972, during his 90 "workdays" probationary period. Hamilton's first attendance at aunion meeting was on September 12 when it was decidedthat employees should come out in the open and indicatetheir support for the Union by wearing union buttons.Hamilton signed a union card at that meeting and wore aunion button on his shirt pocket at work that night and eachnight thereafter until terminated. The General Counsel con-tends that Respondent was motivated in its decision to ter-minate Hamilton by the fact that he was openly supportingthe Union by wearing a union button.Hamilton worked on the 11 p.m. to 7 a.m. shift as a coilpacker on the bench line. Just before the end of his shift onSeptember 18, he was summoned to Foreman Edward"Bud" Gunter's office and terminated. In explaining thereason for his termination, Gunter told him that he had a"bad attitude," was not interested in his job and "didn't MUELLER BRASS CO.621qualify."Foreman Gunter at the hearing conceded that he knewthat Hamilton was among the employees who wore unionbuttons but contends that his display of union sympathyhad nothing to do with the decision to terminate Hamilton.His decision to terminate Hamilton during his 90-day pro-bationary period, according to Gunter, was based on thefactors mentioned to Hamilton at the time of his termina-tion.He explained that although Hamilton's work perfor-mance was"fair"and he wasa "steady" employee, he didnot appear interested in any of the jobs to which he wasassigned,even though he was offered,but turned down, onejob which would have paid him a higher rate of pay, andthat he had stated that he would not work with women afterRespondent had announced that women would be assignedto the type of work he was doing. The incident precipitatingGunter's decision to terminate him occurred on the nightpreceding his termination when Gunter called him aside toinquire whether he liked his work. (This was in accordancewith Gunter's practice to interview employees during theirprobationary period and try to fit them into work whichthey like and for which they are best fitted.) Gunter pointedout to Hamilton that he had been tried out in three differentjobs and was offered a fourth one and was still not satisfied.Hamilton replied that it did not matter what job he per-formed, and that if he got tired of the job, he would walkoff and find another one on the outside.Hamilton thenturned and walked away although Gunter had not finishedhis interview with Hamilton.Itwas at this moment,accord-ing to Gunter, that he decided to terminate Hamilton. Be-foredoing so, however,he consultedwithPlantSuperintendent Don Crowell and told the latter that he didnot believe Hamilton was a sufficiently flexible employee towarrant Respondent's expenditure of time and money intraining him. Crowell apparently concurred in Gunter's de-cision.There is little dispute as to the basic facts regardingHamilton's employment.He conceded that he had spokento Industrial Relations Manager Gregory about transferringto another shift, that he had turned down an offer of ahigher paying job on his own shift,at the same time con-tending that his own job should carry the same rate of payas the one he turned down, and that he had made thestatements attributed to him about quitting and getting an-other job when he got tired of performing the one he thenhad. Hamilton also conceded that he had told Gunter andseveral of the employees that he would refuse to work withwomen but testified that he had in fact worked with a wom-an when a woman was assignedto work withhim. He ex-plained that his expressed unwillingness to work withwomen was based upon his belief that he would be expectedto do all the heavy lifting. As it turned out the women, whowere only recently being assigned to coil packing work,performed the same work that Hamilton performed regard-less of the weight of the coils to be lifted.Foreman Gunter impressed me as a straightforward, hon-est witness.On the basis of all the evidence I am persuadedand find that Gunter terminated Hamilton because, whilehe was still a probationary employee,he was not workingout to Gunter's satisfaction as an employee and thatHamilton's display of the union button on the pocket of hisshirt had nothing to do with Gunter's decision.I I The allega-tions of the complaint as to Hamilton will therefore bedismissed.D. Coercive Statements Attributed toIndustrial RelationsManager GregoryThe General Counsel contends that Respondent's indus-trial relations manager, Farris Gregory, upon two occasionsmade coercive statements to employees which interferedwith, restrained, and coerced them in the exercise of theirorganizational rights.1.Gregory's interview withGeorge BlantonThe first of these occasions was during Gregory's lengthyinterview on September 15, already referred to, with em-ployee George Blanton, after Blanton had been suspendedbut before he was discharged. When Blanton dropped intoGregory's office on that day to inquire about how long hissuspensionwould last, he was wearing his union button andother union insignia. According to Blanton, when Gregoryobserved the display, he asked if Blanton was for the Unionor commented that he assumed Blanton was for the Union.Blanton replied that he was not for the Union when firsthired but later became interested, and told Gregory aboutsome grievances he had over not getting an "upgrade" anda shift transfer he had requested, which had caused him tofeel that he needed a union. Gregory then told him: "Youdon't need a union. That's what I'm here for." Also, duringthe conversation Gregory asked him if he knew James RoyRogers. Blanton replied that he knew a Roy Rogers. Grego-ry responded, "That's the one" and proceeded to tell Blan-ton that Rogers' name was on the desk of every employerin the area as a "union pusher," and that Rogers would beunable to get a job in the area if he quit his present job orwas fired.Gregory admitted that the subject of the Union was dis-cussed during this interview and stated that Blanton's wear-ing of a union button and otherinsigniaprompted Gregoryto remark that he looked like a Christmas tree. He categori-cally denied on direct examination that the name of JamesRoy Rogers was mentioned during the interview but oncross-examination hedged somewhat by stating that hecould not "recall" whether that name was mentioned and,upon being pressed for a more definite answer, responded,"I would say, no." 12 A credibilityissue isthus presented. Ibelieve, as Gregory testified, that he was prompted to men-tion the Union and remark that Blanton looked like aChristmas tree because of the prominent display of union11The terminationof an employeeduring hisprobationaryperiod was notan unusual occurrence at Respondent's plant Therehad been about 70 suchterminations during theapproximately 2-yearperiod of Respondent's opera-tions12 In a number of places in the transcriptof the record, the names JamesEarl Rogers appears instead of JamesRoy Rogers.I have granted the Gener-al Counsel'smotion to correct the transcriptby changing Earl to Roy, themotion being unopposed and also consistentwith my recollection of thename involved 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsignia which Blanton was wearing, and that any commentor question about Blanton's being for the Union was notunder the circumstances coercive.Blanton's account of Gregory's remarks about Rogers'name being on the desk of every employer in the area as a"union pusher" and the consequent inability of Rogers toget a job elsewhere had a ring of truth, and Icredit it. Theremark constituted a threat that an employee's support ofthe Union at Respondent's plant would be a definite liabili-ty if, by reason of quitting or being discharged, he shouldseek employment elsewhere in the area. It manifestly tendedto cause employees to refrain from supporting the Union forfear of losing job opportunities. The remark therefore con-stituted interference, restraint, and coercion within themeaning of Section 8(a)(1) of the Act.2.Gregory's interview withJerald RogersThe second occasion upon which Gregory is alleged tohave made coercivestatementsoccurred about mid-Sep-tember when employee Jerald Rogers (who, Gregory under-stood,was a brother of James Roy Rogers) went intoGregory's office to talk to him about transferring to a betterpaying job. During the interview, according to Rogers,Gregory brought up the subject ofunions andshowed Rog-ers some newspaper clippings. Rogers did not read the clip-pings and Gregory did not purport to tell him the contentsof each clipping but described them as reports about otherbusinessesthat had to go out of business on account ofbeing organized by unions. Gregory also showed him someunion cards, told Rogers that the Company had peoplegoing to the union meetings and reporting back what washappening. He told Rogers, "We're not as stupid as youthink we are" and that "He knew what was going on." Headded that Respondent gets the union cards or a list ofnames of union supporters and transfers them to differentplants and makes it hard for employees to get another job.The interview with Gregory lasted about an hour and a halfand most of the time was spent talking about unions.Gregory conceded that he keeps blank union cards whichhe obtains from various sources, as well as newspaper clip-pings about unionized plants, in a desk drawer in his officeand that he shows them to employees. He testified that hecould not recall but could have shown them to Rogers whenthe latter came to see him about a transfer to a differentshift.He also could not remember what he told Rogers uponthat occasion but denied that he told Rogers or anyone elsethat Respondent sent people to union meetings and thatthey reported to Respondent who was present. He also de-nied telling Rogers or anyone else that Respondent gets alist of employees who signed union cards and sends this listto all plants in the area.Here again, there is a conflict in testimonyon materialissues.Although Jerald Rogers appeared to be an honestwitness,Ibelieve thatsomeof his testimony referred toimpressionsor interpretations of the actual words spoken byGregory. These interpretations would, however, appear tohave been justified. Rogers testified, for instance, that whenGregory held out the newspaper clippings which he de-scribed as items about other plants going outof business onaccount of being organized by unions, Gregory "was kindof inferring" that Respondent would go out of business ifunionized. I am satisfied that Gregory meant for Rogers todraw that inference and that the inference was a reasonableone under the circumstances. Gregory's statements there-fore constituted a veiled threat that Respondent might goout of business if unionized and constituted an unlawfulinterference with the employees' organizational rights inviolation of Section 8(a)(l) of the Act.I doubt that Gregory made the bald statement to Rogersthat Respondent was sending people to unionmeetings toreport back on what was happening at the meetings. This,Iam convinced, is a conclusion which Rogers drew in partfrom Gregory's display of a bunch of union cards and thestatementthat Respondent was not stupid and knew whatwas goingon. This was a reasonable conclusion for Rogersto draw and I find that Gregory intended for him to drawthat conclusion. I am also convinced that although Gregorymay not have told Rogers in so many words that Respon-dent was furnishing a list of union supporters to other em-ployers in the area, he did tell Rogers, similarly to what Ihave found he told Blanton, that Respondent's employeeswho were supporting the Union would have a hard timeobtainingjobs with other employers in the area.I am satis-fied that Gregory meant for Rogers to infer from Gregory'sstatementson this subject that Respondent was furnishingthe other employers with information about union support-ers atRespondent's plant.It is accordingly found that Respondent created the im-pression of surveillance of the employees' union activitiesand made a veiled threat that Respondent would make itdifficult for its employees to obtain jobs with other employ-ers in the area by distributing to those employers a list ofits employees who supported the Union. This conduct clear-ly constituted an interference with the employees' organiza-tional rights, in violation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.By suspending, then discharging employee GeorgeBlanton for engaging in a protected concerted activity inbehalf of United Steelworkers of America, AFL-CIO-CLC,Respondent has violated Section 8(a)(3) and (1) of the Act.2.By applying its no-solicitation rule in such a way as toprohibit employees from engaging in union solicitations atthe commencement of shifts when they are unable to workbecause they have not yet received their workassignments,Respondent has interfered with, restrained, and coerced itsemployees in the exercise of their Section 7 rights, in viola-tion of Section 8(a)(I) of the Act.3.Respondent has further interfered with, restrained,and coerced its employees in violation of Section 8(a)(1) ofthe Act by the following:(a)Making veiled threats that Respondent would go outof business if it was organized by the Union.(b)Making statements designed to create the impressionthat Respondent is engaging in surveillance of its employ-ees' unionactivities and supplying information to other em-ployers in the area as to the identity of union supporters.(c)Threatening that one of the leading union advocatesand other union supporters would have difficulty in obtain- MUELLER BRASS CO.623ing employment at any other plant in the area because oftheir known support of the Union.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.5.A preponderance of the evidence does not support theallegations of the complaint that Respondent engaged inother unfair labor practices not specifically found herein.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act,my recommended Order will require that it ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policiesof the Act.Ithaving been foundthatRespondent discriminatorilysuspended employee George Blanton on September 12 anddiscriminatorily discharged him on September22, 1972, Re-spondent will be required to offer him immediate and fullreinstatement,without prejudice to his seniority and otherrights and privileges and make him whole for any loss ofearnings he may have sufferedby reasonof his unlawfulsuspension and discharge,with backpaycomputed on aquarterly basis, plus interest at 6 percent per annum, asprescribedinF.W.Woolworth Company,90 NLRB 289,andIsisPlumbing& Heating Co.,138 NLRB 716, fromSeptember12, 1972,to the date he is offered reinstatement.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act,there is hereby issued the following recommend-ed:ORDER 13Mueller Brass Co.,a Subsidiaryof U. V.Industries, Inc.,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Suspending,discharging,or otherwise discriminatingagainst any employee because he has engaged in a protectedconcertedactivity on behalf of UnitedSteelworkers ofAmerica, AFL-CIO-CLC, or anyother labor organization.(b)Applying itsno-solicitation rule so as to prohibit em-ployees from engaging in union solicitations at the com-mencement of their shiftswhen theyare unable to workbecause they have not yet received their work assignments.(c)Making veiled threats to go out of business if its plantisorganizedby a union.(d)Making statements designed to create the impressionthat Respondent is engaging in surveillanceof its employ-ees' union activities and supplying information to other em-ployers inthe area asto the identityof union supporters.(e)Threatening that a leading union advocate and otherunion supporterswould hayedifficulty obtainingemploy-ment at other plants in the area because of their knownsupport ofthe Union.(f) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights guaranteedunder Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policiesof the Act:(a)Offer George Blanton reinstatement to his formerjobor, if the job no longer exists,to a substantially equivalentposition,without prejudice to his seniority and other rightsand privileges,and make him whole in the manner set forthin the section of this Decision entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents, for examination and copying,all payrollrecords, social security payment records, timecards,person-nel records and reports,and all other records necessary toanalyze the amountof backpaydue under the terms of thisrecommended Order.(c)Post at its Fulton,Mississippi,plant copies of theattached notice marked "Appendix." I Copies of the no-tice,on forms provided by the Regional Director for Region26, after being duly signedby anauthorized representativeof Respondent,shall be posted by Respondent immediatelyupon receipt thereof,and be maintained for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that thenotices are not altered,defaced,or covered by any othermaterial.(d)Notify the Regional Director for Region 26, in writ-ing, within 20 days from the date of this Order,what stepsRespondent has takento complyherewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges unfair labor practices not herein found.13 In the event no exceptions are filed asprovided by Section102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrderherein shall,as provided in Section102 48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for allpurposes14 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL offer to GeorgeBlanton full reinstatement,and pay him for the earnings he lost as a result of hissuspension and discharge, plus 6 percent interest.WE WILL NOT suspend,discharge,or otherwise dis-criminate against any employee because he has en-gaged in a protected concertedactivityon behalf ofUnited Steelworkers of America, AFL-CIO-CLC, orany other labor organization.WE WILL NOT apply our no-solicitation rule so as toprohibit employees from engaging in union solicita-tions at the commencement of their shifts when theyare unable to work becausetheyhave not yet receivedtheir work assignments.WE WILL NOTmake veiled threats to go out of business 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDif our plant is organized by a union.WE WILL NOTmake statements designed to create theimpressionthat we are engaging in surveillance of ouremployees'union activitiesand supplyinginformationto other employers in the area as to the identity ofDatedByunion supporters.WE WILL NOT threaten that a leading union advocateor any other union supporter will have difficulty ob-taining employment at other plants in the area becauseof their known support of a union.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of theirrights guaranteed under Section 7 of the National La-bor Relations Act.All of our employees are free to become and remainmembers of the above-named Union, or any other labororganization,or to refrain from doing so.(Representative)(Title)MUELLERBRASSCO, A SUBSID-IARY OF U. V.INDUSTRIES, INC(Employer)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defacedor covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, CliffordDavis Federal Building, Room 746, 167 North Main Street,Memphis, Tennessee 38103, Telephone 901-534-3161.